Appeal by the defendant from a judgment of the County Court, Nassau County (O’Shaughnessy, J.), rendered May 15, 1985, convicting him of criminal possession of a controlled substance in the third degree and criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence produced by the People was legally insufficient to sustain the conviction is unpreserved for appellate review (see, CPL 470.05 [2]; People v Padro, 75 NY2d 820, 821; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Stokes, 173 AD2d 510; People v Pearson, 170 AD2d 889). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Mangano, P. J., Thompson, Balletta and Joy, JJ., concur.